Citation Nr: 0939672	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-39 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from May 2000 to April 
2003. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the above claim.  When this claim was originally 
before the Board in August 2008, it was remanded for further 
development. 


FINDING OF FACT

IBS or other disability associated with the Veteran's 
diverticula has not been shown or related to service or to an 
incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for IBS have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in February 2006 
informed the Veteran of all of the elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the Veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records.  The RO 
attempted to substantiate the Veteran's claim by scheduling 
him for a hearing in September 2007, but the Veteran failed 
to report for the hearing or to provide good cause for 
failure to report.  The RO also attempted to substantiate the 
Veteran's claim by scheduling him for a VA examination in 
September 2008 to determine whether he in fact has IBS that 
is causally related to service, but the Veteran failed to 
report for this examination or to provide good cause for his 
failure to report.  The Board notes that while VA has a 
statutory duty to assist the Veteran in developing evidence 
pertinent to a claim, the Veteran also has a duty to assist 
and cooperate with VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Accordingly, the Board will 
proceed with the claim based on the evidence of record.  Id. 

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that he has rare diverticula, which he 
reports is a type of IBS, as a result of military service.  
Specifically, he has reported that this condition began as a 
result of the food provided during service, including ready 
to eat meals (MREs), which he contends are meant to cause 
constipation.  The Veteran has also reported that he has had 
the same symptomatology since service, including diarrhea and 
constipation.  In support of his contention that his stomach 
problems are related to service, the Veteran submitted an 
internet article that suggests that over half of the 
population in Western societies will develop at least one 
diverticula by age 60 and that diverticula are more likely to 
occur in people with a low fiber diet.  See W. Grant 
Thompson, M.D., Diverticula, Diverticulosis, Diverticulitis: 
What's the Difference?, About Irritable Bowel Syndrome, 2002.  
This article also suggests that, while colonic diverticula do 
occasionally cause serious illness (i.e., bleeding and 
complicated diverticular disease), most individuals with 
colonic diverticula are unaware of them as they cause no 
symptomatology; however, the article indicates that 
diverticula do sometimes co-exist with symptom-causing 
conditions, such as IBS.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  A Veteran may be granted service 
connection for any disease initially diagnosed after 
discharge, but only if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service treatment records indicate that, in March 2002, there 
was a diagnosis of acute diarrhea with associated vomiting 
with abdominal pain, and in September 2002, there was a 
diagnosis of gastroenteritis, ruling out food poisoning, 
after being treated for complaints of vomiting and diarrhea.  

Post service, the Veteran was afforded a general VA medical 
examination in June 2003, two months following separation 
from active service.  Significantly, he did not report any 
stomach condition at that time.  The examiner noted that the 
Veteran had gained 20 pounds over the past year and was 
heavily built, but indicated that his nutrition was good.  A 
rectal examination was deferred at that time.  

VA treatment records indicate that, in August 2003, the 
Veteran complained of diarrhea without blood for 
approximately one month.  The doctor ruled out a bacterial 
infection.  In February of 2004, the Veteran reported a 4-
month history of on and off diarrhea, with a one week history 
of constant diarrhea, abdominal cramping, nausea, and 
abdominal pain, and stated that food did not affect the 
outcome.  The doctor diagnosed him with acute diarrhea.  

In May 2004, the Veteran underwent a colonoscopy under the 
care of Dr. Frank Sheppard, who diagnosed the Veteran with 
rare diverticula of the sigmoid colon with mixed internal and 
external hemorrhoids, but with no evidence of polyps, tumors, 
colitis, or any other significant disease.  Dr. Sheppard went 
on to state that there was no evidence that would suggest a 
problem with long-term diarrhea or bowel changes as the 
Veteran had reported.  Significantly, Dr. Sheppard did not 
provide an opinion as to the etiology of the Veteran's rare 
diverticula.  

Finally, in September 2007, the Veteran underwent a VA 
evaluation for primary care, when he reported symptoms of 
hemorrhoids and constipation.  The doctor noted the Veteran's 
2004 colonoscopy results, which were positive for hemorrhoids 
and diverticulosis, and reported that the Veteran currently 
had decreased bowel sounds and a flat, soft, nontender 
abdomen with no masses.  

As noted above, in compliance with the Board's August 2008 
remand instructions, the Veteran was scheduled for a VA 
examination in September 2008 to determine the etiology of 
his current stomach condition, but he failed to report for 
the examination.  Accordingly, the Board will proceed with 
the claim based on the evidence currently of record.  See 38 
C.F.R. § 3.655.

At the outset, the Board notes that, to date, the Veteran has 
not been diagnosed with IBS or other disability associated 
with the Veteran's diverticula.  Although the Veteran 
contends that his currently diagnosed rare diverticula have 
resulted in IBS, he has submitted no competent medical 
evidence or opinion to corroborate this contention.  See 38 
C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions).  As a lay person, the Veteran is 
not competent to establish a medical diagnosis or etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1); see also Duenas 
v. Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, as there 
is no current evidence of a disability for which VA benefits 
may be granted, the Veteran's claim is subject to denial on 
this basis alone.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Moreover, at no point during his VA or private 
treatment has a medical opinion linked the onset of IBS or 
other disability associated with his diverticula to his time 
in service.  Rather, in diagnosing the Veteran with this 
condition, Dr. Sheppard stated that, contrary to the 
Veteran's reports, there was no evidence on colonoscopy that 
would suggest a problem with long-term diarrhea or bowel 
changes, and no evidence of colitis or any other significant 
colon disease.  Additionally, his VA treating doctors have 
never indicated that his cases of acute diarrhea are related 
to his military service.  

Even assuming that the symptoms of diarrhea and constipation 
had been diagnosed as IBS or other disabling condition, while 
the Board notes that the Veteran has reported that his 
symptoms of diarrhea and constipation have continued since 
service, these contentions are contradicted by the 
contemporaneous medical evidence.  In this regard, the Board 
points out that the Veteran did not report any stomach 
problems at his June 2003 general VA examination, and 
although he sought in-service and VA treatment on numerous 
times for a variety of medical problems, he only reported  
the symptoms of diarrhea/constipation on two occasions during 
service and three occasions following service.  The lack of 
such continuing documented treatment for a stomach condition 
also preponderates against a finding that he has had the same 
disabling condition since service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (holding that contemporaneous evidence has 
greater probative value than history as reported by the 
Veteran).  

Additionally, in regard to the article submitted by the 
Veteran in support of his claim, while this article has been 
reviewed, it is too general in nature to provide, alone, the 
necessary evidence to show that the Veteran's rare 
diverticula are causally related to military service.  See 
Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  In this 
regard, the Board notes that in order to substantiate a 
claim, a medical treatise, textbook, or article must provide 
more than speculative, generic statements not relevant to the 
Veteran's claim, but must discuss generic relationships with 
a degree of certainty for the facts of a specific case.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (generic 
medical literature which does not apply medical principles 
regarding causation or etiology to the facts of an individual 
case does not provide competent evidence to establish the 
nexus element).  The document provided by the Veteran in this 
case does not address the specific facts of his case.  
Moreover, insofar as this article indicates that the chances 
of developing diverticula during a person's lifetime are over 
50 percent in Western populations, and that diverticula 
rarely cause any symptomatology, this evidence does not 
support the Veteran's contention that he currently has IBS or 
other disability associated with his diverticula or that such 
condition is related to military service.  As such, the Board 
concludes that the document does not establish that the 
Veteran has IBS or other disability associated with 
diverticula that is related to his military service.  

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the Veteran's claim 
for service connection for IBS or other disability associated 
with his diverticula, and thus, service connection for such 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b).  Therefore, the 
Veteran's claim is denied.  


ORDER

Service connection for IBS is denied. 


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


